The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to the application filed on 01/31/2020.
Claims 1-20 are pending in this application. This action is made non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lewin-Eytan et al. (US 2018/0314761, hereinafter Lewin-Eytan) in view of Thomas et al. (US 2019/0158902, hereinafter Thomas).
 	 
Re claims 1 and 11, Lewin-Eytan teaches a system comprising: 
one or more processors (fig. 1, processor); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: 
retrieving, from a user database, subscription data for a user ([0096], receive the user subscription related features from the user subscribe); 
determining a preferred communication channel by: 
 	determining a respective normalized propensity score for each of subscribed communication channels ([0096], the confidence score determiner 1150 may determine possible recommended links and a confidence score for each possible recommended link); and 
 	determining the preferred communication channel from among the subscribed communication channels based on the respective normalized propensity score ([0096], The confidence score determiner 1150 may send the possible recommended links along with their respective confidence scores to the subscribe recommendation generator 1160 for generating a list of ranked subscribe recommendations, where each subscribe recommendation is for recommending subscribing to a set of messages by following a link and is ranked according to its confidence score); 
 Lewin-Eytan does not explicitly teach transmitting, via the preferred communication channel, a message to a user device of the user. However, it is taught by Thomas (claim 51, sending message to user with a recommendation).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Thomas’ content into Lewin-Eytan’s invention because it would provide a way to communicate with the user and provide recommendation based on the user’s interest.
Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177